COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00117-CR


ALONSO ANTONIO MACIAS                                                   APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                      ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

      Appellant Alonso Antonio Macias attempts to appeal from the trial court’s

judgment convicting him of possession of a controlled substance of less than one

gram (cocaine) and sentencing him to 150 days’ confinement in the Tarrant

County jail pursuant to a plea agreement. The trial court’s certification of his right

to appeal states that this “is a plea-bargain case, and the defendant has NO right

of appeal.”


      1
       See Tex. R. App. P. 47.4.
      On March 27, 2013, this court notified appellant about the statement on the

trial court’s certification and informed him that unless he or any party desiring to

continue the appeal filed with the court, on or before April 5, 2013, a response

showing grounds for continuing the appeal, the appeal may be dismissed. See

Tex. R. App. P. 25.2(d), 44.3. We have received no response. Therefore, we

dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   BOB MCCOY
                                                   JUSTICE


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 16, 2013




                                         2